Citation Nr: 0925872	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The decedent died in September 2001.  The appellant is the 
mother of his four children.  The appellant, who evidently 
was never married to the decedent, brings this appeal on 
their behalf.  [Paternity test results demonstrate that the 
decedent fathered the appellant's four children.]

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the appellant's claim for VA non 
service-connected death pension benefits.  

This claim was remanded by the Board in October 2007 for 
additional development.  The decedent's claims folder has 
been returned to the Board for further appellate proceedings.

Issue not on appeal

In March 2002, the RO denied entitlement to non-service 
connected death pension benefits claimed by the decedent's 
surviving spouse [not the current appellant].  
To the Board's knowledge, the decedent's surviving spouse has 
not disagreed with that decision, and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  That being the case, there is no need for contested 
claims procedures to be employed at this time.



FINDING OF FACT

The National Personnel Records Center is unable to verify 
whether the decedent had active military service.


CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
eligibility for entitlement to VA death pension benefits.  38 
U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.203 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, on behalf of the decedent's children, seeks 
recognition of the decedent as a veteran for the purposes of 
entitlement to VA death pension benefits.  Essentially, she 
contends that the decedent had qualifying service during the 
Korean War.

Stegall considerations

As noted in the Introduction, this matter was remanded by the 
Board in October 2007.  The Board noted the National 
Personnel Records Center's (hereinafter referred to as the 
"NPRC") findings that any service medical records 
pertaining to the decedent were likely destroyed in a fire at 
the NPRC in July 1973.  The Board emphasized that the RO's 
initial request did not include a search for the decedent's 
service personnel records. 

Therefore, the Board's remand directed the Agency of Original 
Jurisdiction (AOJ) to attempt to locate the decedent's 
service personnel records.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  The Board additionally requested that the AOJ 
obtain the decedent's terminal outpatient records from the 
Detroit VA Medical Center (VAMC) in an attempt to verify his 
status as a veteran.  Thereafter, the AOJ was to readjudicate 
the claim.

The AOJ submitted a request to the NPRC for the decedent's 
service personnel records in August 2008.  The NPRC replied 
in September 2008 that the records did not exist or were not 
located at the NPRC, and further attempts to locate said 
records would be futile.  The decedent's terminal VA 
outpatient records were associated with the claims folder in 
August 2008.  In December 2008, the AOJ readjudicated the 
claim.  Therefore, the Board's remand instructions have been 
fully complied with, and an additional remand is not 
warranted on that basis. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Similarly, VA's General Counsel has held that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOGCPREC 5-2004.

The question before the Board is whether the decedent had 
qualifying service to establish eligibility for VA death 
pension benefits.  This is a matter which is governed by the 
service department verification of the decedent's service.  
Because qualifying service and how it may be established are 
governed by law and regulations and because the service 
department's certification is binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The Board finds that no amount of additional evidentiary 
development would change the outcome of this case.  
Therefore, the provisions of the VCAA are not applicable.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The appellant has waived her right to a 
hearing before the Board.

Relevant law and regulations

A "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2008). 
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. 
See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).

Factual background

The Board finds that a brief factual background is necessary 
for the sake of clarity.

In October 2001, the appellant filed a claim on behalf of the 
decedent's children for death pension benefits.  Her 
application was incomplete, as she merely provided the 
decedent's social security number; no information as to the 
decedent's period of service was included.

In November 2001, the decedent's surviving spouse filed an 
application for VA death benefits with the RO.  She indicated 
on her application that the decedent was born in August 1933 
had served in the United States Army from March 1953 to 
January 1955.  She also noted that he had died at the VAMC in 
Detroit in September 2001.  

In January 2002, the RO asked both claimants to provide more 
information as to the decedent and his period of active 
service.  A number of documents were subsequently associated 
with the claims folder, which will be discussed below.

The RO submitted an inquiry to the NPRC in July 2003 to 
verify the decedent's service from March 1953 to January 
1955.  The NPRC responded that it could not identify 
qualifying service by the decedent based on the information 
which was provided.  In July 2004 a second inquiry was 
submitted to the NPRC in an attempt to locate documents for 
the decedent's purported period of service.  A response was 
received in August 2004 indicating that no documents 
available for the decedent, as they were most likely 
destroyed in a fire at the NPRC in July 1973.  [This appears 
to have been based on the dates of service provided to it; 
the NPRC did not appear to indicate that it had actual 
knowledge of any service records pertaining to the decedent.]  

An additional request to the NPRC for personnel records was 
made in August 2008.  As detailed above, the NPRC responded 
in September 2008 that the records either did not exist or 
were not located at the NPRC, and further efforts to obtain 
them would be futile.

Analysis

The appellant is seeking entitlement to the recognition of 
the decedent as a veteran for the purposes of VA death 
pension benefits.  Essentially, she contends that the 
decedent had qualifying service during the Korean conflict.  
She has submitted certain documentation, including a 
statement in November 2003, purportedly on RO letterhead, 
indicating that the decedent served in the United States Army 
from March 1953 to January 1955, as proof of the decedent's 
service.

In July 2003, the NPRC certified that there was no record of 
qualifying service by the decedent.  This finding is binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  See Spencer v. West, 13 Vet. App. 376 
(2000).  

The appellant has submitted documentation to support her 
claim that the decedent had military service qualifying him 
to be recognized as a veteran for the purposes of VA death 
pension benefits.  Those documents include: a death 
certificate indicating that the decedent, an African-
American, was born in May 1930 and died at the VAMC in 
Detroit in September 2001; a certificate of honorable 
discharge from the United States Army in March 1961 bearing 
the decedent's name, a photocopy of the front of a DD Form 
217A bearing the decedent's name but providing no service 
dates; a photocopy of the back of a DD Form 217A reflecting a 
period of active service from March 1953 to January 1955 but 
providing no name; a DD Form 214 for a white male bearing the 
decedent's name, indicating a date of birth in February 1922 
and service from December 1944 to December 1945; and a 
statement, purportedly on a  RO letterhead, dated in November 
2003 indicating that the decedent served in the United States 
Army from March 1953 to January 1955.  

None of the appellant's submissions serve to confirm the 
decedent's status as a veteran.  The decedent's death 
certificate contains no reference to active service dates 
and, in any event, is not an official service department 
record.  See, e.g., Venturella and Cahall, both supra.  The 
DD Form 214 which identifies a white male is obviously not 
the decedent's, and the separation date on the certificate of 
honorable discharge, 1961, is contrary to the appellant's 
contentions that the decedent was a Korean war era veteran.  
See 38 C.F.R. § 3.2 (2008).  Although certainly not 
purporting to possess expertise in handwriting analysis, the 
Board cannot help but notice a difference in signature 
pattern on the November 2003 statement on RO letterhead 
[indicating, in essence, that the decedent was a veteran]  
when compared to prior documents from the same author.  This 
statement is also directly contrary to all other findings and 
communications from the RO.

In short, the appellant has submitted a mélange of documents 
of dubious authenticity which are not consistent with each 
other.  The Board observes in this connection that the 
decedent has a very common name (first and last), and that 
certain of the documents, obviously relating to completely 
different veterans, may be available in the public records.

In any event, the regulation is clear that United States 
service department verification is required.  See 38 C.F.R. § 
3.203 (2008).  As has been discussed above, only such 
official service department records can establish if and when 
a person was serving on qualifying active service.  See, 
e.g., Venturella and Cahall, both supra.

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the decedent did not have qualifying service in the 
Armed Forces of the United States.  The appellant, as the 
mother four children fathered by an individual without 
qualifying service, does not meet the basic eligibility 
requirements for VA death pension benefits.  Thus, the 
appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appellant has not met the basic eligibility requirements 
for legal entitlement to VA death pension benefits.  The 
appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


